     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 1 of 17



                     United States District Court
                      District of Massachusetts

                                 )
ALYSSA WITTKOWSKI,               )
                                 )
          Plaintiff,             )
                                 )
          v.                     )        Civil Action No.
                                 )        14-11107-NMG
STEPHEN LEVINE, ROBERT DEINER,   )
JOEL ANDRADE, NEAL NORCLIFFE and )
THOMAS GROBLEWSKI,               )
                                 )
          Defendants.            )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.

     This case involves Section 1983 civil rights claims brought

by Alyssa Wittkowski (“Wittkowski” or “plaintiff”), an inmate of

the Massachusetts Department of Correction (“the DOC”), against

various doctors who are under contract with the Commonwealth to

provide services to its inmates.      Wittkowski is a transgender

woman who sought but was denied sex reassignment surgery (“SRS”)

by doctors on the DOC’s Gender Dysphoria Treatment Committee

(“GD Treatment Committee”).     That committee is composed of a

group of doctors tasked with supervising and approving

treatments with respect to patients suffering from gender

dysphoria (“GD”) (previously referred to as “Gender Identity

Disorder”).   Plaintiff now claims that the doctors’ refusal to

provide her SRS constitutes deliberate indifference to her

                                  -1-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 2 of 17



serious medical needs in violation of her rights under the

Eighth and Fourteenth Amendments.       She also brings claims for

medical malpractice against those same doctors under

Massachusetts law.

     Before the Court are the defendant doctors’ motions for

summary judgment (Docket No. 200 and 201) and plaintiff’s motion

for funds to hire an expert witness (Docket No. 224).         For the

reasons that follow, defendants’ motions will be allowed and

plaintiff’s motion will be denied as moot.

I.   Background

     A.    The Parties

     Alyssa Wittkowski is an inmate currently incarcerated at

Old Colony Correctional Center (“OCCC”) located in Bridgewater,

Massachusetts.    She has been incarcerated since 2005.

     The defendants are five doctors who directly or indirectly

participated in the treatment of Wittkowski.        Drs. Joel Andrade,

Robert Diener, Thomas Groblewski and Neal Norcliffe are members

of the Massachusetts Partnership for Correctional Healthcare

(“MPCH”) which is under contract with the DOC to provide certain

medical and mental health services to inmates who reside with

the DOC.   That contract terminated in June, 2018.       Those same

doctors were also members of the GD Treatment Committee at

various times between July, 2013, and June, 2018.        Under DOC

policy, each inmate suffering from GD is assigned a primary care

                                  -2-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 3 of 17



clinician (“PCC”) responsible for case management and direct

treatment and the GD Treatment Committee reviews the PCC’s

treatment plans to ensure that all recommendations are

clinically appropriate.

    Dr. Stephen Levine is a licensed psychiatrist who was a

contractor hired to provide services to the MPCH.        As part of

his duties, he consulted with the defendants on the GD Treatment

Committee regarding the treatment of individuals suffering from

GD, which included a brief discussion about plaintiff.         Dr.

Levine did not, however, personally communicate with or examine

Wittkowski in any way nor did he author any report with respect

to plaintiff.

    B.    GD Treatment

    Wittkowski was treated by a psychiatrist for bipolar

disorder from the 1990s until 2005 when she was first

incarcerated.     She first reported experiencing symptoms of GD

to her mental health clinician in July, 2010, but was denied

treatment for that disorder.     In December, 2011, she was

transferred from MCI-Norfolk to OCCC after having sex with

another inmate.   In August, 2012, she was diagnosed with GD.

    In September, 2012, Wittkowski met with her new PCC,

Vanessa Martino-Fleming.    Plaintiff alleges that she expressed

to her PCC at that time that she had thoughts of self-

mutilation, castration and suicide, while defendants assert that

                                  -3-
       Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 4 of 17



she “denied suicidal ideations, did not have a plan to self-

mutilate, and was future oriented”.         Later that month,

Wittkowski requested electrolysis and hormone replacement

therapy (“HRT”) for the first time.         In March, 2013, the GD

Treatment Committee discussed the request for HRT and determined

that a continued period of observation and psychotherapy was

appropriate.

       In July, 2014, the GD Treatment Committee discussed

Wittkowski’s feminization and her frustration at not receiving

HRT.   The GD Treatment Committee decided to continue its ongoing

review of HRT for plaintiff while she continued her therapy with

her PCC.    In October, 2014, the GD Treatment Committee approved

HRT for Wittkowski and referred her to an endocrinologist.               In

January, 2015, she began HRT.

       In August, 2015, Wittkowski informed her PCC that she

wanted SRS.    Later that month, the GD Treatment Committee

discussed her request but did not approve it.          In October, 2015,

the GD Treatment Committee approved facial hair removal to help

alleviate Wittkowski’s dysphoria.         In November, 2016, the GD

Treatment Committee approved electrolysis for continued hair

removal treatment.

       Defendants assert that Wittkowski consistently denied

suicidal ideations and thoughts of self-injury from the time she

was transferred to OCCC until April, 2017.         At that time,

                                    -4-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 5 of 17



defendants submit that she first began expressing fleeting

suicidal thoughts.    Wittkowski maintains, however, that she has

consistently made suicidal statements and expressed her desire

to self-mutilate during all relevant times.

    In July, 2017, the GD Treatment Committee again considered

Wittkowski’s request for SRS and noted that there had been some

increase in her suicidal ideations but that she was ambivalent

about taking anti-depressants.     Discussions with respect to

Wittkowski’s request continued into late 2017 but the GD

Treatment Committee persisted in denying such surgery.

    In the opinion of Dr. Andrade, the Chair of the GD

Treatment Committee, Wittkowski was at all relevant times

receiving care for her GD that was consistent with the accepted

standards of care promulgated by the World Professional

Association for Transgender Health.      Wittkowski presently has

access to bras, sports bras, feminine underwear and feminine t-

shirts, as well as cosmetic items such as lipstick, eyebrow

pencil, hairspray and hair rollers.      She also participates in

monthly therapy sessions with her PCC.       Furthermore, she has

been receiving HRT, electrolysis and laser hair removal for

several years.   As of June, 2018, it was the opinion of the GD

Treatment Committee that SRS is not medically necessary for

plaintiff.



                                  -5-
        Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 6 of 17



    C.       Procedural History

    In March, 2014, plaintiff filed her initial complaint in

this Court against the defendant doctors, as well as the DOC

Commissioner and others, asserting federal civil rights claims

under 42 U.S.C. § 1983 and medical malpractice under

Massachusetts law.       She also requested HRT.     The DOC

Commissioner and other parties were later dismissed from this

case.    In September, 2015, after filing and being denied a

grievance related to her request for SRS, plaintiff filed an

amended complaint seeking HRT, electrolysis, SRS and

compensatory damages.       Wittkowski concedes that she has since

received both HRT and electrolysis and thus her only remaining

claims are for an affirmative injunction ordering SRS and

compensatory damages for inadequate medical care.

    In her amended complaint, Wittkowski alleges that

defendants were deliberately indifferent to her serious medical

needs when they denied her SRS and thus they violated her right

to adequate medical treatment under the Eighth and Fourteenth

Amendments.     In September, 2018, defendants filed motions for

summary judgment, asserting that they are entitled to judgment

as a matter of law because 1) plaintiff’s claims for injunctive

relief are moot, 2) she failed to exhaust her administrative

remedies, 3) she received adequate medical treatment under the

applicable Eighth Amendment standard, 4) defendants are entitled

                                     -6-
      Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 7 of 17



to qualified immunity on the damages claims and 5) plaintiff has

proffered no medical expert to establish the applicable standard

of care and thus cannot prevail on her medical malpractice

claims.    Apparently in response to that last assertion,

Wittkowski filed a motion for funds to retain an expert in

November, 2018.

II.   Motions for Summary Judgment

      A.   Legal Standard
      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).        The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

      A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).       A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.




                                   -7-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 8 of 17



    If the moving party satisfies its burden, the burden shifts

to the non-moving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law.

    B.    Section 1983 Claims

    Section 1983 of Title 42 of the United States Code provides

that a person acting under the color of state law is liable for

money damages or injunctive relief where he or she deprives

another citizen of “any rights, privileges, or immunities

secured by the Constitution and laws”.       Private parties

performing functions that are inherently governmental in nature

are amenable to suit under Section 1983. Frazier v. Bailey, 957

F.2d 920, 928 (1st Cir. 1992).     To succeed on her Section 1983

claims, Wittkowski must prove an underlying violation of her

constitutional rights.




                                  -8-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 9 of 17



          1.    Eighth Amendment: Deliberate Indifference to
                Serious Medical Need

    Under the Eighth Amendment, as made applicable to the

states through the Fourteenth Amendment, a state has an

obligation to provide adequate medical care to its inmates.

Estelle v. Gamble, 429 U.S. 97, 103 (1976).       To establish a

claim under the Eighth Amendment for inadequate medical care,

the plaintiff must demonstrate 1) that she has a serious medical

need and 2) that the defendants were deliberately indifferent to

that serious medical need. Id. at 104; Torraco v. Maloney, 923

F.2d 231, 234 (1st Cir. 1991).     The serious medical need prong

involves an objective standard while the deliberate indifference

prong involves a subjective standard. Kosilek v. Spencer, 774

F.3d 63, 82 (1st Cir. 2014).

    A medical need is serious it there is a substantial risk of

serious harm if not adequately treated or

    if it is one that has been diagnosed by a physician as
    mandating treatment, or one that is so obvious that even a
    lay person would easily recognize the necessity for a
    doctor’s attention.

Id. (quoting Gaudreault v. Municipality of Salem, Mass., 923

F.2d 203, 208 (1st Cir. 1990)).      The Eighth Amendment does not,

however, require prison officials to provide the most

sophisticated care or the care of the prisoner’s choosing so

long as it is not “so inadequate as to shock the conscience”.

Id. at 82-83 (quoting Torraco, 923 F.2d at 235); id. at 90 (“The

                                  -9-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 10 of 17



law is clear that where two alternative courses of medical

treatment exist, and both alleviate negative effects within the

boundaries of modern medicine, it is not the place of our court

to second guess medical judgments or to require that the DOC

adopt the more compassionate of two adequate options.” (internal

quotation marks omitted)).

    Deliberate indifference requires more than simple

negligence or medical malpractice. Estelle, 429 U.S. at 105-06.

Rather, the plaintiff must show that the prison official was

aware that a substantial risk of serious harm existed and that

the official nevertheless disregarded that substantial risk of

harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also

Kosilek, 774 F.3d at 83 (stating that deliberate indifference

“requires evidence that the failure in treatment was purposeful”

(citing Estelle, 429 U.S. at 105)).      That is the same standard

used for criminal recklessness. Farmer, 511 U.S. at 839-40.            A

mere disagreement between a prisoner and the treating doctors

about the proper course of medical treatment does not give rise

to a constitutional violation under the Eighth Amendment. Watson

v. Caton, 984 F.2d 537, 540 (1st Cir. 1993).       Where an inmate

exhibits suicidal tendencies, the defendants must have been

aware of a “strong likelihood, rather than a mere possibility,

that self-infliction of harm [would] occur” in order to find

them deliberately indifferent. Torraco, 923 F.2d at 236.

                                 -10-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 11 of 17



    The First Circuit Court of Appeals’ decision in Kosilek is

particularly apposite here.    In that case, the First Circuit

held that the DOC’s decision not to provide SRS to an inmate

with GD did not constitute inadequate medical care in violation

of the Eighth Amendment. See Kosilek, 774 F.3d at 68.

    With respect to the objective prong, the First Circuit

found that, on the particular facts of the case, there was no

serious medical need for SRS because prison officials had

provided the inmate a host of other ameliorative measures,

including HRT, hair removal, feminine clothing and accessories

and access to regular mental health treatment, which had

significantly stabilized her mental condition. Id. at 89-90.

Given that course of treatment, the Court concluded that the

inmate’s care was not inadequate.

    Furthermore, the Court explained that the DOC’s chosen

course of treatment “d[id] not wantonly disregard [the inmate’s]

needs, but account[ed] for them”. Id. at 90.       Even though there

was disagreement between medical professionals as to whether SRS

was a medically necessary treatment for that inmate, the First

Circuit held that choosing between two alternative but adequate

treatments did not exhibit the sort of deliberate indifference

to the inmate’s serious medical needs required for a claim under

the Eighth Amendment. See id. at 91-92.



                                 -11-
     Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 12 of 17



           2.    Application

     Defendants argue that, because they are the functional

equivalent of public officials, they are entitled to qualified

immunity and thus cannot be held liable for damages. See

Frazier, 957 F.2d at 928-29.        While the Court agrees that the

doctrine of qualified immunity applies to defendants, see

Husband v. Fair, Civ. A. No. 86-2865-Z, 1993 WL 343669, at *6

(D. Mass. Aug. 30, 1993) (holding that doctors under contract

with Massachusetts to provide medical services to inmates were

entitled to qualified immunity because they fulfilled the

Commonwealth’s duty to provide adequate medical care), it is

unnecessary for it to analyze their conduct under that doctrine.

The Court concludes that there was simply no violation of

Wittkowski’s constitutional rights under the Eighth and

Fourteenth Amendments and thus her Section 1983 claims for both

injunctive relief and damages are unavailing.1

                 a.     Serious Medical Need

     Just as the First Circuit determined in Kosilek, the Court

finds here that the GD Treatment Committee’s refusal to approve

Wittkowski’s request for SRS did not render her medical care



1 Defendants also submit that 1) plaintiff failed to exhaust her
administrative remedies and 2) her claim for injunctive relief is moot
because defendants are no longer under contract with the DOC and thus no
longer control Wittkowski’s medical treatment. Because the Court concludes
that there was no underlying constitutional violation, it declines to address
those additional defenses.

                                    -12-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 13 of 17



constitutionally inadequate.     Starting in 2015, Wittkowski began

receiving HRT and in 2016 she was approved for electrolysis.

She has continued to receive both forms of treatment for her GD

since that time, as well as sustained mental health treatment

through therapy and medication.

    This is not a situation where a physician has determined a

particular treatment to be medically necessary nor is the chosen

treatment plan so lacking that even a lay person would recognize

that more is required.    Rather, the doctors here, just as in

Kosilek, have provided a substantial amount of medical care to

Wittkowski, including HRT, electrolysis and mental health

treatment and access to women’s clothing and cosmetics, which

seems to have ameliorated at least some of her mental health

issues. See Kosilek, 774 F.3d at 89-90.      The treatment she has

been provided is not, therefore, “so inadequate as to shock the

conscience”. See Torraco, 923 F.2d at 235.       The mere fact that

defendants did not provide Wittkowski’s preferred treatment does

not render her care constitutionally inadequate under the Eighth

Amendment. See Kosilek, 774 F.3d at 82-83, 90.

               b.    Deliberate Indifference

    The Court also concludes that defendants were not

deliberately indifferent to Wittkowski’s medical needs.         Far

from disregarding her requests for medical treatment, the

doctors on the GD Treatment Committee considered Wittkowski’s

                                 -13-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 14 of 17



ongoing treatment on numerous occasions from at least 2013

through June, 2018, and approved substantial forms of treatment

during that time, including HRT and electrolysis.        Just because

plaintiff disagrees with those doctors about the approved course

of treatment does not mean that they were deliberately

indifferent to her medical needs. See Watson, 984 F.2d at 540.

    Wittkowski submits that due to defendants’ failure to

provide SRS, she is at a substantial risk of committing self-

mutilation or suicide.    While awareness of a substantial risk of

self-harm can support a finding of deliberate indifference,

there is insufficient evidence to demonstrate that defendants

were aware of such a risk in this case.

    There is a dispute between the parties with respect to how

frequent and extensive Wittkowski’s expressions of suicidal

ideation and self-mutilation were during the relevant time

period.   Plaintiff asserts in her Amended Complaint and

affidavit that she frequently and consistently expressed

thoughts of suicide and self-mutilation to her PCC and other

health professionals.    Defendants respond by providing medical

and mental health treatment records which indicate that she

denied suicidal thoughts or plans to self-harm and plaintiff

does not appear to have a history of such inimical conduct.

    Although there appears to be a factual dispute on this

issue, the dispute is immaterial.       Given that the doctors on the

                                 -14-
       Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 15 of 17



GD Treatment Committee made their medical decisions based on

Wittkowski’s medical treatment records and those records do not

indicate that she presented a serious risk of suicide or self-

mutilation, there is insufficient evidence from which a jury

could find that defendants were deliberately indifferent to a

serious risk of self-harm.       Even if plaintiff has subjectively

experienced thoughts of suicide or self-mutilation, those

thoughts are irrelevant insofar as they were not made known to

defendants when they made their medical decisions.           While

defendants may have been aware of a possibility of self-harm

based on the treatment notes submitted to them, there is no

evidence that they discerned a strong likelihood of such harm

based on what those records reflected. See Torraco, 923 F.2d at

236.

       Because the Court finds that defendants did not act in

deliberate indifference to a serious medical need, defendants’

motions for summary judgment will be allowed with respect to

plaintiff’s Section 1983 claims.

       C.   Medical Malpractice Claims

       To succeed on a claim of medical malpractice under

Massachusetts law,

       a plaintiff must establish the applicable standard of care
       and demonstrate both that a defendant physician breached
       that standard, and that this breach caused the patient’s
       harm.


                                    -15-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 16 of 17



Palandian v. Foster, 842 N.E.2d 916, 920 (Mass. 2006).

Furthermore, the plaintiff must typically proffer expert

testimony to establish the applicable standard of care. Id. at

921; see also Racowsky v. Burke, 983 N.E.2d 749 (Mass. App. Ct.

2013) (holding that where plaintiff presented no expert

testimony concerning the applicable standard of care, there was

insufficient evidence from which a reasonable jury could

conclude that the defendant had committed medical malpractice).

    Wittkowski has not proffered an expert witness to establish

the applicable standard of care nor has she presented any other

evidence beyond her own pleadings establishing that defendants

provided deficient medical care.     Rather, as discussed above,

defendants have demonstrated that they provided adequate medical

care to Wittkowski in treating her GD.      Because defendants

satisfied their initial burden on summary judgment, the burden

has shifted to plaintiff to set forth specific facts showing

that there is a genuine issue of material fact. See Celotex, 477

U.S. at 324.

    Plaintiff has not met that burden.       While she now seeks

funds to hire an expert, Wittkowski does not explain what her

purported expert would testify to or how such testimony would

establish her claims for medical malpractice.       Moreover,

plaintiff’s motion for funds to hire an expert is untimely.            The

Court has granted the parties numerous extensions to designate

                                 -16-
    Case 1:14-cv-11107-NMG Document 226 Filed 02/08/19 Page 17 of 17



experts since 2017 and never before has Wittkowski sought funds

to retain such an expert.    Most recently, plaintiff was required

to designate her expert witnesses by late January, 2018, which

she failed to do.

    Accordingly, defendants’ motions for summary judgment will

be allowed with respect to plaintiff’s claims for medical

malpractice and plaintiff’s motion for funds to hire an expert

witness will be denied as moot.

                                 ORDER

    For the foregoing reasons,

    1) the summary judgment motion of defendant Levine (Docket

       No. 200) is ALLOWED;

    2) the summary judgment motion of defendants Andrade,

       Diener, Groblewski and Norcliffe (Docket No. 201) is

       ALLOWED; and

    3) plaintiff’s motion for funds to hire an expert witness

       (Docket No. 224) is DENIED as moot.



So ordered.


                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated February 8, 2019




                                 -17-
